Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s response filed on 11/20/2020 is duly acknowledged.
	Claims 1-18 and 24 have been canceled by applicants.
Claims 31-33 have been newly presented. 
Claims 19-23 and 25-33 as currently amended are pending, and have been examined on their merits in this action.
Terminal Disclaimer
The terminal disclaimer filed by applicants on 01/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of issued patents US10,195,236, US10,206,957, US10,293,005, US10,500,238, and US10,668,114, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the ODP rejections of record as previously made by the examiner, have been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. David S. Harburger (attorney of record) on 01/07/2021 (see also attached Examiner-initiated interview summary).
The application has been amended as follows: 
In The Claims
	Claims 32 and 33 have been canceled by this Examiner’s amendment.
	Claims 19-23 and 25-31 have been allowed by this Examiner’s amendment as discussed below:
	Claim 19 has been specifically amended as follows:
19. (Currently Amended) A kit, comprising: 
a) a first container comprising a pharmaceutical composition, wherein the pharmaceutical composition comprises at least one strain of Roseomonas mucosa isolated or propagated from skin of a donor subject, wherein the at least one strain of Roseomonas mucosa is a viable, commensal organism and present in an amount sufficient for reducing growth of Staphylococcus aureus on skin of [[in]] a subject in need thereof, and wherein the pharmaceutical composition is lyophilized; and 
b) instructions for reconstituting the pharmaceutical composition for topically applying to the skin of the subject.
Examiner’s Reason for Allowance
The following is an examiner’s statement of reasons for allowance: a KIT comprising a pharmaceutical composition comprising viable, commensal bacterial strain of Roseomonas mucosa isolated or propagated from skin of a donor subject in a lyophilized form as currently claimed (see instantly amended claim 19 as currently amended by this Examiner’s amendment), Staphylococcus aureus on skin of a subject in need thereof (for example, a subject having atopic dermatitis or eczema, wherein increased S. aureus burden or infection is known in the prior art as one of the major exacerbating factors for eczema; see also parent specification 15/939,066, page 32, Example 3, in particular and cited references therein) has not been disclosed and/or suggested in the prior art.  Although, various skin commensal organisms, including several bacterial species are known to inhibit S. aureus colonization on skin and nasal mucosa (see disclosure in the cited reference of Ryu et al, 2014, [U] on PTO 892 form herein; abstract and section “2. Host-pathogen interactions during S. aureus skin colonization and infection”, in particular on page 8755), the strains of Roseomonas mucosa have not been disclosed and/or suggested to inhibit the growth of S. aureus on skin of a subject in need thereof, as currently intended for the topical compositions of claims 19-23 and 25-31.  In addition, applicants have shown (see parent specification 15/939,066, page 12, 3rd paragraph, and Example 3, Figure 1C, in particular) that strains of Roseomonas mucosa obtained from healthy volunteers were able to effectively inhibit growth of S. aureus, under both in vitro as well as in vivo conditions (i.e. using animal model with co-inoculation on skin of mouse ears). The 112-first written description rejection of record was obviated because applicants have shown on record (see Example 3, Figure 1C, in particular; also see applicant’s remarks dated 11/20/2020, page 6, in particular) that several isolates of R. mucosa obtained from the subjects having atopic dermatitis were also able to reduce the growth of S. aureus in the in vivo assay as shown on record in Figure 1C, albeit to a lesser extent.  Also, since the bacterial composition as claimed is in a lyophilized form, the 101 eligibility issues were obviated.
Terminal Disclaimer over the conflicting claims of issued patents (see discussion above), which was duly approved by the office and made of record on 01/07/2021 and therefore the ODP rejections of record were withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 19-23 and 25-31 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657